Citation Nr: 1733707	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied service connection for skin rashes.  The New York RO determined this claim to be the same as a previously denied 2004 claim for eczema, and thus denied reopening the claim since no new and material evidence was submitted.  The Veteran filed a notice of disagreement in June 2009 claiming the skin rashes were caused by toxic exposure in the Gulf War.  The RO acknowledged receipt of new and material evidence in a statement of the case issued in September 2010, but cited a diagnosis of psoriasis as the basis for denying skin rashes as a chronic disability.  The Veteran perfected the appeal to the Board in September 2010.

A September 2012 supplemental statement of the case continued the denial of service connection for skin rashes based on the lack of evidence showing the disability occurred in or was caused by service.

The Board remanded the appeal in July 2015 in order to provide the Veteran a Board Hearing as requested.

The Veteran testified at a Board Hearing at the RO in April 2017 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  On May 8, 2015, prior to the promulgation of a decision on the appeal, the Board received notification from the appellant, through the authorized representative, that a withdrawal of the issue of entitlement to service connection for memory loss is requested.

2.  The evidence of record shows a psoriasis diagnosis, a credible in-service event, and a medical opinion relating the psoriasis to service.



CONCLUSION OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for memory loss by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving any reasonable doubt in the Veteran's favor, the requirements for service connection for psoriasis have been met.  38 U.S.C.A. § 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any claim which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

On May 8, 2015 the Veteran communicated in writing and through the authorized representative, the intent to withdraw the claim of service connection for memory loss.  The Board finds that the May 2015 letter constitutes a withdrawal of that claim on appeal.  As a result of the Veteran's withdraw of the claim, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  Therefore, the Board finds that the Veteran has withdrawn the appeal for memory loss and the Board does not have jurisdiction to review that claim.  Therefore, the claim of service connection for memory loss is dismissed.



Service Connection

The Board finds that new and material evidence has been submitted to reopen a claim for service connection for a skin disability.  38 C.F.R. § 3.156 (2016).  Therefore, the Board will consider the claim for service connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection a Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The incurrence or aggravation of a disability will be presumed when a combat Veteran submits satisfactory lay evidence which is consistent with the circumstances and hardships of combat service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2016).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and representative contend that the skin rashes are a chronic symptom of Gulf War Syndrome.  When a Gulf War veteran exhibits objective signs and symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness, it will be presumed to be causally related to Gulf War service.  38 C.F.R. § 3.317 (2016).  However, the evidence of record shows diagnoses of eczema and psoriasis for the skin disability.  Specifically, the Veteran's private doctor provided a diagnosis which was related to the Veteran's combat service in the Gulf War.  The Board finds the evidence sufficient to support a diagnosis, an event in service, and a causal relation between the diagnosis and service; therefore Gulf War Syndrome does not apply to this claim.

At a June 2004 VA examination, the examiner noted the Veteran's service in the Persian Gulf from December 1990 to May 1991, and the Veteran's separation from service in 1991.  The examiner's impression was eczema involving the hands, ears, and penile area.  The examiner's impression was not supported by any reasoning, and no opinion regarding whether or not the disability was causally related to service was stated.  

In October 2004, a private medical doctor provided a letter confirming the Veteran's treatment and diagnosis of spongiotic dermatitis consistent with eczema.  That doctor was informed of the Veteran's combat service in the Gulf War and opined that the eczema was as likely as not related to that service.  

In a July 2010 dermatology consult, the examiner noted the Veteran clinically had psoriasis.  Therefore, the evidence of record confirms a diagnosed skin condition, diagnosed as eczema and then as psoriasis.

The Veteran testified at a Board Hearing in April 2017 that the symptoms of the claimed skin disability occurred during the Gulf War.  The Veteran stated the dry, cracked skin was only on the hands at first and that the onset was gradual.  The Veteran testified to being stationed near the Khamisiya chemical weapons storage area when it was destroyed.  The Veteran further testified to chemical alarms during service and having to wear chemical protective equipment, which upon testing showed contamination of a blister agent.

The Veteran's statements under oath are consistent with reports from the Office of the Special Assistant for Gulf War Illnesses.  That office, in collaboration with the Department of Defense and the Central Intelligence Agency, reported on the demolition operations at Khamisiyah in March 1991.  Those reports confirmed the demolition of chemical warfare agents stored at Khamisiyah and the exposure of United States units to chemical agents.  Those reports also corroborate the Veteran's statements by listing the Veteran's unit, the 7th Battalion, 6th Infantry, within the Khamisiyah hazard area, and confirming at least one M8 alarm requiring the donning of protective equipment.

Service personnel records show that the Veteran engaged in combat with the enemy during service.  Therefore lay evidence of in-service event or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such event or injury.  38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Board finds that the destruction of that chemical storage facility is corroborated.  The Veteran's statements are consistent with official reports and with the circumstances and conditions of Gulf War combat service.  The Board finds the Veteran's lay statements, service personnel records, and reports from the Office of the Special Assistant are competent evidence of an event in-service which may be related to the diagnosed psoriasis.

The Veteran's private doctor was informed of service in the Gulf War, and related that service to the Veteran's diagnosed psoriasis.  The VA's examiner noted the Veteran's Gulf War service, and listed eczema as one of the Veteran's disabilities.  However, the VA examiner did not opine whether the Veteran's psoriasis is either related or not related to Gulf War service.  The Board finds the VA examiner competent and credible, but assigns little probative weight to that opinion since no reasoning or nexus, whether positive or negative, was given.  The Board finds the Veteran's private doctor competent and credible, and assigns more probative weight to that opinion since the doctor provided a nexus opinion based on the Veteran's history and examination.

Additionally, the Board finds the Veteran's statements under oath to be consistent with the statements given to medical professionals for treatment purposes.  In the June 2004 VA examination, the Veteran reported to the examiner that the skin rash has been present since the Gulf War.  In ordering the July 2010 dermatology consult, the reason for request was the Veteran's 19 year chronic rash.  In an August 2010 War Related Illness and Injury Study Center (WRIISC) assessment, the Veteran stated exposure to biological agents, ammunition or missile explosion within a one mile radius, chemical protective gear and chemical alarms, depleted uranium, petrochemical fumes and fuels, and smoke from burning wells.  During that assessment the Veteran also relayed to the examiner that the rash developed during the Gulf War deployment.  The Board finds those statements competent, credible, and probative as they were made for the purpose of treating the skin disability.  Rucker v. Brown, 10 Vet. App. 67 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Therefore, the Board finds sufficient evidence that the diagnosed psoriasis is causally related to Gulf War service based on the private doctor's opinion, and the statements made to clinicians regarding symptoms occurring since the Gulf War.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for psoriasis is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to service connection for memory loss has been withdrawn and is dismissed.

Entitlement to service connection for psoriasis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


